Citation Nr: 0504171	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for schizophrenia.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the RO in 
Hartford, Connecticut, which increased the veteran's 
disability rating for schizophrenia to 70 percent.  The 
veteran continued his appeal for a higher rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected schizophrenia is 
manifested by total occupational impairment, and symptoms 
approximating total social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
service-connected schizophrenia have been met.  38 U.S.C.A. 
1155 (West 2000); 38 C.F.R. § 4.130, Diagnostic Code 9204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II.  Evaluation of schizophrenia

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The current 
level of disability, however, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's schizophrenia is rated under DC 9204 
(schizophrenia, undifferentiated type), which employs the use 
of the general rating formula for mental disorders.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  Id.

A 100 percent schedular rating under the general rating 
formula is assigned for total occupational or social 
impairment, due to such symptoms as: gross impairment in 
thought processes and communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The Board has reviewed all the evidence of record, keeping in 
mind that the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Federal Circuit has held that the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).

The veteran was hospitalized at a VA facility in October 2001 
with a history of substance abuse, compulsive gambling, 
depression accompanied by multiple past suicide attempts and 
a history of psychosis.  He was admitted for a suicide 
gesture in the context of alcohol and cocaine abuse.  The 
suicide gesture, occurred after his wife grew increasingly 
unhappy with his irritability and verbal abusiveness toward 
her and she threatened divorce which led the veteran to put a 
gun to his head and threaten to kill himself.  

Upon evaluation, he admitted to a loss of interest in his 
usual activities, decreased energy, poor sleep, poor appetite 
and low energy which made it difficult for him to perform his 
job.  He experienced intense "euphoria" followed by a deep 
depression.  He reported vivid recollections of killing 
people while in service and some of these recollections took 
the form of memories of other people influencing him to kill 
people while sleepwalking.  He reported a history of paranoid 
delusions, which included the belief that the television was 
talking to him.  He denied any hallucinations within the past 
few years.  

The diagnoses on Axis I were substance abuse (alcohol and 
cocaine), pathological gambling, consider major depression 
with psychotic features, bipolar I, schizoaffective, 
substance induced mood disorder.  His Global Assessment of 
Functioning (GAF) score was 25 on Axis V and his highest GAF 
score within the past year was 50.  At the time of discharge 
in November 2001, his Axis I diagnoses were bipolar I 
disorder, alcohol and cocaine abuse and dependence.  His GAF 
score was 35 and it was noted that his highest GAF score in 
the past year was 45.         
  
Treatment records dated November 2001 to January 2002 show 
the veteran had been followed in the VA mental hygiene 
clinic.  A consistent diagnosis of bipolar I disorder is 
reflected throughout the records.

When examined by VA in January 2002, the veteran reported 
that his psychiatric condition had worsened.  He complained 
of auditory and visual hallucinations and in particular he 
still held delusions from his adolescence that he had 
murdered several girls.  The examiner noted the unlikelihood 
of this event actually occurring.  

On mental status examination, the veteran was appropriately 
dressed and was casually groomed.  His eye contact was good 
and motor behavior was appropriate.  His mood was dysphoric, 
affect was restricted and he reported that his depression was 
still severe, but his anxiety was moderate.  His anger was at 
a moderate to severe level and his ability to enjoy life had 
markedly decreased.  He complained of difficulty controlling 
impulsive anger feelings.  His thought process was clear and 
logical and he understood similarities and proverbs.  His 
thought content consisted of chronic delusions which dated 
back to when he was a teenager and continued to the present 
but he noted that his thoughts were under control with 
medication.  He reported auditory and visual hallucinations 
and stated that he could "dream when I am awake if I want 
to."  He was oriented times three and his cognitive 
functions including concentration and attention, were intact.  
His immediate, recent and remote memory were also intact and 
his judgment and insight were fair.  He denied suicidal or 
homicidal ideation.  

The examiner opined that it was obvious that the veteran 
experienced an increased in his psychiatric dysfunction due 
to his additional diagnosis of bipolar I mood disorder, and 
due to the medication for his bipolar I mood disorder.   The 
diagnoses on Axis I were delusional disorder not otherwise 
specified by history, bipolar I disorder, substance abuse in 
remission, and pathological gambling in remission.  His GAF 
score was 40 on Axis V.  

VA treatment notes dated January 2003 to June 2003 reflect 
repeated hospitalizations following suicidal gestures as well 
as follow up treatment notes with a consistent diagnosis of 
bipolar I disorder.

In a June 2003 statement, a VA staff psychiatrist reported 
that the veteran was followed by him in the "Neuropsychiatry 
Firm" and had a diagnosis of schizoaffective disorder.  The 
examiner felt it was not in the veteran's best interest to 
work. 

On VA examination in September 2003, the veteran appeared to 
be well groomed and his eye contact was good.  His mood was 
anxious and his affect was constricted.  His thought process 
did not flow logically and his memory was impaired.  He 
continued to report delusions of killing someone during his 
teenage years.  He reported ideas of reference, somatic 
functioning was stable, his appetite and energy were fair and 
his libido was decreased.  He reported hearing auditory 
hallucinations but denied visual hallucinations.  He was 
oriented times three and his attention and concentration were 
impaired as demonstrated by serial sevens.  His judgment was 
fair and he reported suicidal thinking but no intent.  He 
denied homicidal thinking.  

The diagnoses on Axis I were delusional disorder not 
otherwise specified by history, bipolar I disorder, substance 
abuse in partial remission, and pathological gambling in 
partial remission.  His GAF score was 40 on Axis V.  The 
examiner opined that the veteran's unemployability was at 
least as likely the result of his service-connected disorder 
as well as his nonservice-connected drug and alcohol abuse.    

In an August 2003 Field Exam Report, it was noted that the 
veteran was able to perform activities of daily living and 
was fully ambulatory.  He noted that the increase in the 
amount of medication he took, led him to be more lethargic 
and he was eventually fired from his job.  He reported no 
hobbies or interests but he did participate in a Community 
Support Program through the VA medical center which he 
attended on a daily basis.  His prognosis was good but no 
improvements were expected in his condition, and it was found 
that he had no industrial potential.  In a March 2004 
addendum to the Field Exam Report, the veteran requested that 
the issue of competency to handle VA funds be revisited.    

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV)).  All of the GAF scores reported during the appeal 
period are indicative of an inability to work.

The RO has recognized that the psychiatric disability 
precludes gainful employment by awarding a total rating for 
compensation purposes (TDIU).  The veteran's sole service-
connected disability is the psychiatric disorder.

All of the evidence is to the effect that the veteran's 
psychiatric disorder precludes gainful employment.  
Accordingly, the Board finds that the evidence is in favor of 
a finding that the psychiatric disability causes total 
occupational impairment.

The current GAF of 40, envisions a person who avoids friends 
and neglects his family.  The previously reported GAF scores 
of 25 envision a person who stays in bed all day and has no 
friends.  See American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  Thus, clinicians have found a level of disability that 
approximates total social impairment.  Accordingly, the Board 
finds that the veteran's disability most closely approximates 
the criteria for a 100 percent rating.  38 C.F.R. § 4.7.  A 
100 percent rating is, therefore, granted.


ORDER

A 100 percent evaluation for schizophrenia is granted.   



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


